Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, 11, 14-16, and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Parkos (US 2008/0158615 A1) 

 As per claim 1, Parkos teaches:
An intelligent delivery system comprising: one or more processors, one or more memories storing instruction which, when processed by the one or more processors, cause: receiving a digital image scanned from an address-bearing face of a piece of mail; (see at least: Fig.1 #110 address-bearing face mail [ 0019], [0026] an automated mail opening and extraction system may be used. Then the mail is scanned by scanning station 140. The envelope and contents scan are forwarded to the image storage data repository 150 on path 141) 
determining whether the piece of mail corresponds to transactional mail based on at least one of: a logo included in the digital image, a barcode placed by a sender of the piece of mail included in the digital image, or addressee information indicating an addressee of the piece of mail extracted from the digital image, ( see at least: [ 0019] The Intelligent Agent uses OCR or other recognition technology to capture visual cues such as the recipient name, the particular form of the recipient name, the recipient address with any mail stop code and the sender name and address. The recognition system detects any logo on the envelope, the type of postage payment used and any mail delivery priority information. The mail sorter determines the intended recipient and then obtains the electronic address and any change to the physical address of the intended recipient. [0028] In step 220, the system sends the envelope image to the Intelligent Agent and extracts and records visual cue information such as the sender's name, address, the method of postage payment and any logo or trademark of the sender for later processing by the Intelligent Agent system)
in response to determining that the piece of mail corresponds to transactional mail, generating a metadata indicating at least one of: a transaction mail indicator or a department code, and processing the piece of mail according to a workflow corresponding to the metadata.  (see at least: [ sorting mail to mail room/ mail stop / company represents the transaction mail] Fig.2-3, [0019] A unique mail piece identifier is created and applied to the mail piece for identification and tracking purposes. For example, the identifier may be locally unique to a particular mail room or company and sufficiently unique in time given processing cycles so that overlap does not occur. The Intelligent Agent system then extracts visual cue data and associates such data with the mail piece using the identifier [0018] the system may be instructed to make an automatic disposition decision if a certain confidence level threshold is reached or else to request manual disposition instructions. [0025]) 

 As per claim 2, Parkos teaches claim 1 as above. Parkos further teaches:
a customer database that stores electronic addresses for plural customers; wherein the one or more memories store additional instructions which, when processed by the one or more processors, cause: in response to determining that the piece of mail corresponds to correspondence mail, selecting an electronic address from the customer database for the addressee, and transmitting a notification to the selected electronic address.  (see at least: [0038] table 1 shows user profiles and emails. [0028] an Optical Character Recognition OCR process may be applied to the destination address portion of the envelope to determine the internal physical and electronic address of an intended recipient or a redirected recipient. [0034] the Intelligent Agent system obtains information regarding recipient disposition decisions as stored in a user profile database including the feedback disposition data, the associated mail piece attribute data and the preference data. [0019] If the system has not yet created an image of the mail piece envelope, it does so and sends the image of the envelope to the electronic address of the determined intended recipient with a request for a manual disposition decision) 

As per claim 4, Parkos teaches claim 1 as above. Parkos further teaches:
the workflow comprises one or more actions to be performed upon the piece of mail, and is predetermined based upon the department code.  [ see at least [0031] if a user was expecting a particular piece of mail, the user could setup a predisposition notice using the visual cue information. The recipient could provide the Selective Scanning System with the sender name and approximate date of delivery with a pre-disposition decision such as to send the mail piece physically to the recipient [0016]  a recipient or group of recipients may manually enter pre-dispositions into the intelligent agent database for expected mail pieces. Once an expected mail piece arrives, the intelligent agent computer system controls the digitized mail system in accordance with the previously supplied instructions or rules for the expected mail piece [0019] A unique mail piece identifier is created and applied to the mail piece for identification and tracking purposes. For example, the identifier may be locally unique to a particular mail room or company and sufficiently unique in time given processing cycles so that overlap does not occur.[0025]) 

As per claim 7, Parkos teaches claim 1 as above. Parkos further teaches:
recognizing each character pattern in the digital image, and comparing each recognized character pattern to information in a database to detect character patterns that refer to the sender or addressee information ( see at least: [ 0019] The Intelligent Agent uses OCR or other recognition technology to capture visual cues such as the recipient name, the particular form of the recipient name, the recipient address with any mail stop code and the sender name and address. The recognition system detects any logo on the envelope, the type of postage payment used and any mail delivery priority information. The mail sorter determines the intended recipient and then obtains the electronic address and any change to the physical address of the intended recipient. [0028] In step 220, the system sends the envelope image to the Intelligent Agent and extracts and records visual cue information such as the sender's name, address, the method of postage payment and any logo or trade mark of the sender for later processing by the Intelligent Agent system) 
and to detect character patterns that do not refer to sender or addressee information (see at least: [0019] the type of postage payment used and any mail delivery priority information) 

Claims 8-9, 11, 14-16, and 18 recite similar limitations as claims 1-2, 4 and 7, therefore they are rejected over the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkos (US 2008/0158615 A1) in view of Stemmle (US 2008/0093274 A1) 

As per claim 3, Parkos teaches claim 1 as above. Parkos further teaches:
detecting that the addressee information indicating an addressee of the piece of mail extracted from the digital image (see at least: [ 0019] [0028])
Parkos does not explicitly teach in response to detecting that the addressee information indicating an addressee of the piece of mail extracted from the digital image is unacceptable, transmitting an alert to mail staff. However, this is taught by Stemmle (see at least: [0087] When the address is not readable, the controller remembers the location of the piece and sends the image of the address to the video encoding station for interpretation by the operator. The operator normally will interpret the unreadable addresses while the feeder continues to operate in automatic feeding, reading, and inserting the remainder of the mail pieces loaded onto the feeder belt. Once the operator keys in the correct interpretation of the address, that information is associated with the known location (holding station) of the piece. The video encoding time is shared with the automatic processing time for the feed/read/insert cycle [0013] The instant invention further includes a video encoding station so that the operator can manually enter addresses that are not machine-readable.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the unacceptable information and alert features for the same reasons its useful in Stemmle -namely, so the operator can manually enter addresses that are not machine-readable ( par.30) and Weight readings may also be used to determine a time period during which a package remains in a locker compartment and/or to determine whether the package remains in a locker compartment longer than it is expected ( par.54). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 10 and 17 recite similar limitations as claim 3, therefore they are rejected over the same rationales.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkos (US 2008/0158615 A1) in view of Motoyama (US 2016/0027261 A1)

As per claim 5, Parkos teaches claim 1 as above. Parkos further teaches:
the metadata includes a weight of the piece of mail, [ see at least: [ 0023] physical characteristics of the mail piece such as weight are included with the visual cue information to provide a more robust set of mail piece attributes fed into the system for characterization purposes.) 
Parkos does not explicitly teach a time of arrival of the piece of mail, a size of the piece of mail, and a color of a casing of the piece of mail.   However, this is taught by Motoyama (see at least: [0254-255] In step 922, a bar/QR code reader decodes the label information and sends the decoded data to a locker manager T13. In step 923, locker manager 713 parses the decoded data, and extracts, from the decoded data, information about the package. Locker manager 713 may determine for example, measurements of the package, a weight of the package and other characteristics of the package. [0049] sensors may be used to determine various characteristics of a package. Such as physical dimensions of a package, a weight of the package, a color of the wrapping of the package, an appearance of the package, and the like [0230], [0246] message may also include a timestamp indicating the date/time when the locker sensor 1202 detected that the package was deposited in the compartment [0050].) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the physical characteristics of the mail and delivery time feature for the same reasons its useful in Motoyama-namely, the characteristics may be used to determine whether the package was deposited in a digital locker, whether a correct package was deposited in the locker, whether the package was retrieved from the locker ( par.50) and Weight readings may also be used to determine a time period during which a package remains in a locker compartment and/or to determine whether the package remains in a locker compartment longer than it is expected ( par.54). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 12 and 19 recite similar limitations as claim 5, therefore they are rejected over the same rationales.

 Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkos (US 2008/0158615 A1) in view of Carpenter (US 2013/0103481 A1) 

As per claim 6, Parkos teaches claim 1 as above. Parkos further teaches:
the logo associated with the sender of the piece of mail.  (see at least: [0028] the system sends the envelope image to the Intelligent Agent and extracts and records visual cue information such as the sender's name, address, the method of postage payment and any logo or trade mark of the sender for later processing by the Intelligent Agent system.) Parkos does not explicitly teaches logo comprises letters, however, this is taught by Carpenter (See at least [0088] The image processing performs at least one of dimensioning, edge detection, image cropping, image dewarping, image slicing, contract and color balance. Text extraction includes at least one of logo detection,) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the physical characteristics of the mail and delivery time feature for the same reasons its useful in Carpenter -namely, to read a receipt and offer campaign offers and rewards (par.26). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 13 and 20 recite similar limitations as claim 6, therefore they are rejected over the same rationales.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628